Exhibit (10)(b)
ASSOCIATED BANC-CORP
1999 LONG-TERM INCENTIVE STOCK PLAN
Effective July 28, 1999
Amended and Restated Effective January 1, 2008

 



--------------------------------------------------------------------------------



 



ASSOCIATED BANC-CORP
1999 LONG-TERM INCENTIVE STOCK PLAN
TABLE OF CONTENTS

                      Page
ARTICLE I
  Establishment and Purpose     1  
 
           
ARTICLE II
  Definitions     1  
 
           
ARTICLE III
  Eligibility and Participation     3  
 
           
ARTICLE IV
  Administration     3  
 
           
ARTICLE V
  Stock Subject to the Plan     4  
 
           
ARTICLE VI
  Duration of the Plan     5  
 
           
ARTICLE VII
  Terms of Stock Options     5  
 
           
ARTICLE VIII
  Written Notice, Issuance of Stock Certificates, Stockholder Privilege     6  
 
           
ARTICLE IX
  Termination of Employment or Services     7  
 
           
ARTICLE X
  Rights of Optionees     8  
 
           
ARTICLE XI
  Amendment, Modification and Termination of the Plan     8  
 
           
ARTICLE XII
  Acquisition, Merger and Liquidation     8  
 
           
ARTICLE XIII
  Securities Registration     10  
 
           
ARTICLE XIV
  Tax Withholding     10  
 
           
ARTICLE XV
  Indemnification     10  
 
           
ARTICLE XVI
  Requirements of Law     11  

i



--------------------------------------------------------------------------------



 



ASSOCIATED BANC-CORP
1999 LONG-TERM INCENTIVE STOCK PLAN
Article I. Establishment and Purpose
     1.1 Establishment. Associated Banc-Corp, a Wisconsin corporation (the
“Company”), hereby establishes a stock option plan, and amended and restated it
effective January 1, 2008, for employees and others providing services to the
Company, as described herein, which shall be known as the Associated Banc-Corp
1999 Long-Term Incentive Stock Plan (prior to January 1, 2008, the Associated
Banc-Corp 1999 Non-Qualified Stock Option Plan) (the “Plan”). It is intended
that the Options issued pursuant to the Plan will constitute nonstatutory
Options.
     1.2 Purpose. The purpose of the Plan is to provide a means for the Company
to retain competent personnel and to provide to participating directors,
officers and other employees long term incentives for high levels of performance
by providing them with a means to acquire a proprietary interest in the
Company’s success.
Article II. Definitions
     2.1 Definitions. For purposes of this Plan, the following terms shall be
defined as follows:

  (a)   “Board” means the Board of Directors of the Company.     (b)   “Code”
means the Internal Revenue Code of 1986, as amended from time to time, and any
successor thereto.     (c)   “Commission” means the Securities and Exchange
Commission or any successor agency.     (d)   “Committee” means the Compensation
and Benefits Committee of the Board.     (e)   “Company” means Associated
Banc-Corp, a Wisconsin corporation.     (f)   “Date of Exercise” means the date
the Company receives notice, by an Optionee, of the exercise of an Option
pursuant to section 8.1 of this Plan. Such notice shall indicate the number of
shares of Stock the Optionee intends to purchase upon exercise of an Option.

1



--------------------------------------------------------------------------------



 



  (g)   “Employee” means any person, including an officer or director of the
Company, who is employed by the Company.     (h)   “Exchange Act” means the
Securities Exchange Act of 1934, as amended from time to time, and any successor
thereto.     (i)   “Fair Market Value” means the fair market value of Stock upon
which an Option is granted under this Plan, as determined by the Board. If the
Stock is traded on an over-the-counter securities market or national securities
exchange, “Fair Market Value” shall mean an amount equal to the average of the
highest and lowest reported sales prices of the Stock reported on such
over-the-counter market or such national securities exchange on the applicable
date or, if no sales of Stock have been reported for that date, on the next
preceding date for which sales where reported.     (j)   “IRS” means the
Internal Revenue Service, or any successor agency.     (k)   “Option” means the
right, granted under this Plan, to purchase Stock of the Company at the Option
price for a specified period of time.     (l)   “Optionee” means an Employee
holding an Option under the Plan.     (m)   “Permanent Disability” means a
finding by the Committee that the Optionee is fully and permanently unable to be
gainfully employed because of a physical or mental disability.     (n)  
“Qualified Director” means a director who is both (a) a “Non-Employee Director”
as defined in Rule 16b-3(b)(3)(i), as promulgated by the Commission under the
Exchange Act, or any successor definition adopted by the Commission, and (b) an
“Outside Director” as defined by section 162(m) of the Code and the regulations
promulgated thereunder, or any successor definition adopted by the IRS.     (o)
  “Retirement” means any date on which an Optionee retires under the Company’s
Profit Sharing & Retirement Savings Plan provided, however, that the Optionee
has attained age 55 as of such date.

2



--------------------------------------------------------------------------------



 



  (p)   “Rule 16b-3” means Rule 16b-3, as promulgated by the Commission under
Section 16(b) of the Exchange Act, as amended from time to time.     (q)  
“Stock” means the Common Stock of the Company.

     2.2 Gender and Number. Except when otherwise indicated by the context, any
masculine terminology when used in this Plan also shall include the feminine
gender and the definition of any term herein in the singular shall also include
the plural.
Article III. Eligibility and Participation
     3.1 Eligibility and Participation. All Employees are eligible to
participate in this Plan and receive Nonstatutory Options. Optionees in the Plan
shall be selected by the Committee from among those Employees who, in the
opinion of the Committee, are in a position to contribute materially to the
Company’s continued growth and development and to its long-term financial
success.
Article IV. Administration
     4.1 Administration. The Committee shall be responsible for administering
the Plan.
          The Committee is authorized to interpret the Plan, to prescribe,
amend, and rescind rules and regulations relating to the Plan, to provide for
conditions and assurances deemed necessary or advisable to protect the interests
of the Company, and to make all other determinations necessary or advisable for
the administration of the Plan, but only to the extent not contrary to the
express provisions of the Plan. Determinations, interpretations or other actions
made or taken by the Committee pursuant to the provisions of this Plan shall be
final and binding and conclusive for all purposes and upon all persons.
          The members of the Committee may be directors who are eligible to
receive Options under this Plan, but Options may be granted to such persons only
by action of the full Board and not by action of the Committee.
          The Committee shall have full power and authority, subject to the
limitations of the Plan and any limitations imposed by the Board, to construe,
interpret and administer this Plan and to make determinations which shall be
final, conclusive and binding upon all persons, including, without limitation,
the

3



--------------------------------------------------------------------------------



 



Company, the stockholders, the directors and any persons having any interests in
any Options which may be granted under this Plan and, by resolution providing
for the creation and issuance of any such Option, to fix the terms upon which,
the time or times at or within which, and the price or prices at which any such
shares may be purchased from the Company upon the exercise of such Option, which
terms, time or times and price or prices shall, in every case, be set forth or
incorporated by reference in the instrument or instruments evidencing such
Option, and shall be consistent with the provisions of the Plan.
          The Board may remove the Committee as Administrator of the Plan at any
time. In the event of such removal, the Board may serve as Administrator or
appoint an independent administrative committee composed of at least two
Qualified Directors to administer the Plan. Vacancies on the Committee,
howsoever caused, shall be filled by the Board. A majority of the Committee at
which a quorum is present, or acts reduced to or approved in writing by all of
the members of the Committee, shall be the valid acts of the Committee. For
purposes of this Plan, a quorum shall consist of two-thirds of the members of
the Committee. No member of the Board or the Committee shall be liable for any
action or determination made in good faith with respect to the Plan or any
Option granted under it.
     4.2 Special Provisions for Grants to Officers or Directors. Rule 16b-3
provides that the grant of a stock option to a director or officer of a company
subject to the Exchange Act will be exempt from the provisions of Section 16(b)
of the Exchange Act if the conditions set forth in Rule 16b-3 are satisfied.
Unless otherwise specified by the Board, grants of Options hereunder to
individuals who are officers or directors of the Company for purposes of Section
16(b) of the Exchange Act shall be made in a manner that satisfies the
conditions of Rule 16b-3.
Article V. Stock Subject to the Plan
     5.1 Number. The total number of shares of Stock hereby made available and
reserved for issuance under the Plan shall be 2,000,000. The aggregate number of
shares of Stock available under this Plan shall be subject to adjustment as
provided in section 5.2. The total number of shares of Stock will be
newly-issued shares specifically issued for the Plan. However, the Board may
also approve authorized but unissued shares of Stock, or shares acquired by
purchase as directed by the Board from time to time in its discretion, to be
used for issuance upon exercise of Options granted hereunder.

4



--------------------------------------------------------------------------------



 



     5.2 Adjustment in Capitalization. In the event of any change in the
outstanding shares of Stock by reason of a stock dividend or split,
recapitalization, reclassification or other similar corporate change, the
aggregate number of shares of Stock set forth in section 5.1 shall be
appropriately adjusted by the Committee, whose determination shall be
conclusive; provided, however, that fractional shares shall be rounded to the
nearest whole share. In any such case, the number and kind of shares that are
subject to any Option (including any Option outstanding after termination of
employment) and the Option price per share shall be proportionately and
appropriately adjusted without any change in the aggregate Option price to be
paid therefor upon exercise of the Option.
Article VI. Duration of the Plan
     6.1 Duration of the Plan. The Plan shall be in effect for ten years from
the date of its adoption by the Board. Any Options outstanding at the end of
such period shall remain in effect in accordance with their terms. The Plan
shall terminate before the end of such period if all Stock subject to the Plan
has been purchased pursuant to the exercise of Options granted under the Plan.
Article VII. Terms of Stock Options
     7.1 Grant of Options. Subject to section 5.1, Options may be granted to
Employees from time to time as determined by the Committee. The Committee shall
have complete discretion in determining the number of Options granted to each
Optionee. In making such determinations, the Committee may take into account the
nature of services rendered by such Employee, their present and potential
contributions to the Company, and such other factors as the Committee in its
discretion shall deem relevant.
     7.2 Option Notice; Terms and Conditions to Apply Unless Otherwise
Specified. As determined by the Committee on the date of grant, each Option
shall be evidenced by an Option Notice (the “Option Notice”) that includes the
nontransferability provisions required by section 10.2 hereof and specifies: the
Option exercise price; the duration of the Option; the number of shares of Stock
to which the Option applies; any vesting or exercisability restrictions which
the Committee may impose; and any other terms and conditions as shall be
determined by the Committee at the time of grant of the Option.
          All Option Notices shall incorporate the provisions of this Plan by
reference.

5



--------------------------------------------------------------------------------



 



     7.3 Option Exercise Price. The Option exercise price shall be established
by the Committee, but in no case shall the Option exercise price be less than
the Fair Market Value of the underlying Stock on the date the Company grants the
Option.
     7.4 Term of Options. Each Option shall expire at such time as the Committee
shall determine when it is granted, provided, however, that no Option shall be
exercisable later than the tenth anniversary date of its grant.
     7.5 Exercise of Options. Options granted under this Plan shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall in each instance approve, which need not be the same for all
Optionees.
     7.6 Payment. Payment for all shares of Stock shall be made at the time that
an Option, or any part thereof, is exercised, and no shares shall be issued
until full payment therefor has been made. Such payment may be made in cash
and/or such other consideration as the Committee determines; provided, however,
that the Committee may not permit Optionees to pay for Options with a portion of
the Option Stock. If shares of Stock are being used in part or full payment for
the shares to be acquired upon exercise of the Option, such shares shall be
valued for the purpose of such exchange as of the Date of Exercise of the Option
at the Fair Market Value of the shares. Any certificates evidencing shares of
Stock used to pay the purchase price shall be accompanied by stock powers duly
endorsed in blank by the registered holder of the certificate (with signatures
thereon guaranteed). In the event the certificates tendered by the holder in
such payment cover more shares than are required for such payment, the
certificate shall also be accompanied by instructions from the holder to the
Company’s transfer agent with regard to the disposition of the balance of the
shares covered thereby.
     7.7 Vesting. No Stock Options shall be exercisable until vested. The
Committee shall have sole discretion to specify the vesting period with respect
to any Options granted under this Plan. The Committee shall notify the Optionee
as to the vesting period for any Option in the Option Notice. In the event that
the Committee shall not specify the vesting period for an Option, the Options
shall vest 24 months following the date they are granted.
Article VIII. Written Notice, Issuance of Stock Certificates, Stockholder
Privilege
     8.1 Written Notice. An Optionee wishing to exercise an Option shall give
written notice to the Company, in the form and manner prescribed by the

6



--------------------------------------------------------------------------------



 



Committee. Full payment for the Options exercised, as provided in section 7.6
above, must accompany the written notice.
     8.2 Issuance of Stock Certificate. As soon as practicable after the receipt
of written notice and payment, the Company may deliver to the Optionee or to a
nominee of the Optionee a certificate or certificates for the requisite number
of shares of Stock.
     8.3 Privileges of a Stockholder. An Optionee or any other person entitled
to exercise an Option under this Plan shall not have stockholder privileges with
respect to any Stock covered by the Option until the date of issuance of such
Stock.
Article IX. Termination of Employment or Services
     Except as otherwise expressly specified by the Board, all Options granted
under this Plan shall be subject to the following termination provisions.
     9.1 Death. If an Optionee’s employment terminates by reason of death, the
Option may thereafter be exercised at any time prior to the expiration date of
the Option or within 12 months after the date of such death, whichever period is
the shorter, by the person or persons entitled to do so under the Optionee’s
will or, if the Optionee shall fail to make a testamentary disposition of an
Option or shall die intestate, the Optionee’s legal representative or
representatives. The Option shall be exercisable only to the extent that such
Option was exercisable as of the date of death.
     9.2 Termination Other Than for Cause or Due to Death. In the event of an
Optionee’s termination of employment other than by reason of death, Retirement
or Permanent Disability, the non-vested portion of any Option and the vested
portion of any Option which has not been exercised shall terminate immediately.
          A change of duties or position within the Company, if any, shall not
be considered a termination of employment for purposes of this Plan. The Option
Notices may contain such provisions as the Committee shall approve with respect
to the effect of approved leaves of absence upon termination of employment.
     9.3 Retirement or Permanent Disability. Unless otherwise determined by the
Committee, in the event of an Optionee’s termination of employment by reason of
Retirement or Permanent Disability, any outstanding, vested Option then held by
such Optionee shall remain exercisable, but only to the extent the Option

7



--------------------------------------------------------------------------------



 



was exercisable as of the date of the Optionee’s termination of employment,
until the expiration of the term of such Option. Notwithstanding this section or
section 7.7 of this Plan, the Committee shall have the authority to, upon a
Optionee’s Retirement or Permanent Disability, extend the vesting of the
Optionee’s Options as if the Optionee were still employed. The Committee must
indicate in writing when a Optionee’s vesting period is continued pursuant to
this section.
Article X. Rights of Optionees
     10.1 Service. Nothing in this Plan shall interfere with or limit in any way
the right of the Company to terminate any Employee’s employment at any time, nor
confer upon any Employee any right to continue in the employ of the Company.
     10.2 Nontransferability. Options granted under this Plan shall be
nontransferable by the Optionee, other than by will or the laws of descent and
distribution, and shall be exercisable during the Optionee’s lifetime only by
the Optionee.
Article XI. Amendment, Modification and Termination of the Plan
     11.1 Amendment, Modification, and Termination of the Plan. The Board may at
any time terminate and from time to time may amend or modify the Plan. No
amendment, modification or termination of the Plan shall in any manner adversely
affect any outstanding Option under the Plan without the consent of the Optionee
holding the Option. Effective January 1, 2008, the Board has authorized the
Committee to act on behalf of the Company for purposes of the Plan.
Article XII. Acquisition, Merger and Liquidation
     12.1 Acquisition. Notwithstanding anything herein to the contrary, in the
event that an Acquisition (as defined below) occurs with respect to the Company,
the Board shall have the option, but not the obligation, to cancel Options
outstanding as of the effective date of Acquisition, whether or not such Options
are then exercisable, in return for payment to the Optionees for each Option of
an amount equal to a reasonable, good faith estimate of an amount (hereinafter
the “Spread”) equal to the difference between the net amount per share payable
in the Acquisition, or as a result of the Acquisition, less the exercise price
per share of the Option. In estimating the Spread, appropriate adjustments to
give effect to the existence of the Options shall be made, such as deeming the
Options to have been exercised, with the Company receiving the exercise price
payable thereunder, and

8



--------------------------------------------------------------------------------



 



treating the shares receivable upon exercise of the Options as being outstanding
in determining the net amount per share. For purposes of this section, an
“Acquisition” shall mean any transaction in which substantially all of the
Company’s assets are acquired or in which a controlling amount of the Company’s
outstanding shares are acquired, in each case by a single person or entity or an
affiliated group of persons and/or entities. For purposes of this section a
controlling amount shall mean more than 50% of the issued and outstanding shares
of Stock of the Company. The Company shall have such an option regardless of how
the Acquisition is effectuated, whether by direct purchase, through a merger or
similar corporate transaction, or otherwise. In cases where the Acquisition
consists of the acquisition of assets of the Company, the net amount per share
shall be calculated on the basis of the net amount receivable with respect to
shares upon a distribution and liquidation by the Company after giving effect to
expenses and charges, including but not limited to taxes, payable by the Company
before the liquidation can be completed.
          Where the Company does not exercise its option under this
section 12.1, the remaining provisions of this Article XII shall apply, to the
extent applicable.
     12.2 Merger or Consolidation. Subject to section 12.1, if the Company shall
be the surviving corporation in any merger or consolidation, any Option granted
hereunder shall pertain to and apply to the securities to which a holder of the
number of shares of Stock subject to the Option would have been entitled in such
merger or consolidation.
     12.3 Other Transactions. Subject to section 12.1, dissolution or a
liquidation of the Company or a merger and consolidation in which the Company is
not the surviving corporation shall cause every Option outstanding hereunder to
terminate as of the effective date of the dissolution, liquidation, merger or
consolidation. However, the Optionee either (i) shall be offered a firm
commitment whereby the resulting or surviving corporation in a merger or
consolidation will tender to the Optionee an Option (the “Substitute Option”) to
purchase its shares on terms and conditions both as to number of shares and
otherwise, which will substantially preserve to the Optionee the rights and
benefits of the Option outstanding hereunder granted by the Company, or
(ii) shall have the right immediately prior to such dissolution, liquidation,
merger, or consolidation to exercise any unexercised Options whether or not then
exercisable, subject to the provisions of this Plan. The Board shall have
absolute and uncontrolled discretion to determine whether the Optionee has been
offered a firm commitment and whether the tendered Substitute Option will
substantially preserve to the Optionee the rights and benefits of the Option
outstanding hereunder.

9



--------------------------------------------------------------------------------



 



Article XIII. Securities Registration
     13.1 Securities Registration. In the event that the Company shall deem it
necessary or desirable to register under the Securities Act of 1933, as amended,
or any other applicable statute, any Options or any Stock with respect to which
an Option may be or shall have been granted or exercised, or to qualify any such
Options or Stock under the Securities Act of 1933, as amended, or any other
statute, then the Optionee shall cooperate with the Company and take such action
as is necessary to permit registration or qualification of such Options or
Stock.
          Unless the Committee has determined that the following representation
is unnecessary, each person exercising an Option under the Plan may be required
by the Company, as a condition to the issuance of the shares pursuant to
exercise of the Option, to make a representation in writing (a) that he is
acquiring such shares for his own account for investment and not with a view to,
or for sale in connection with, the distribution of any part thereof, and
(b) that before any transfer in connection with the resale of such shares, he
will obtain the written opinion of counsel to the Company, or other counsel
acceptable to the Company, that such shares may be transferred. The Company may
also require that the certificates representing such shares contain legends
reflecting the foregoing.
Article XIV. Tax Withholding
     14.1 Tax Withholding. Whenever shares of Stock are to be issued in
satisfaction of Options exercised under this Plan, the Company shall have the
power to require the recipient of the Stock to remit to the Company an amount
sufficient to satisfy federal, state and local withholding tax requirements.
Unless otherwise determined by the Committee, withholding obligations may be
settled with Stock, including Stock that is part of the award that gives rise to
the withholding requirement. The maximum amount of Option Stock that a Optionee
may use toward satisfying tax withholding requirements shall not exceed the
minimum funding required for the withholding. The obligations of the Company
under the Plan shall be conditional on such payment or arrangements, and the
Company, its subsidiaries and affiliates shall, to the extent permitted by law,
have the right to deduct any such taxes from any payment otherwise due to the
Optionee.
Article XV. Indemnification

10



--------------------------------------------------------------------------------



 



     15.1 Indemnification. To the extent permitted by law, each person who is or
shall have been a member of the Board or Committee shall be indemnified and held
harmless by the Company against and from any loss, cost, liability, or expense
that may be imposed upon or reasonably incurred by him in connection with or
resulting from any claim, action, suit, or proceeding to which he may be a party
or in which he may be involved by reason of any action taken or failure to act
under the Plan and against and from any and all amounts paid by him in
settlement thereof, with the Company’s approval, or paid by him in satisfaction
of judgment in any such action, suit or proceeding against him, provided he
shall give the Company an opportunity, at its own expense, to handle and defend
it on his own behalf. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled under the Company’s articles of incorporation or bylaws, as a matter of
law, or otherwise, or any power that the Company may have to indemnify them or
hold them harmless.
Article XVI. Requirements of Law
     16.1 Requirements of Law. The granting of Options and the issuance of
shares of Stock upon the exercise of an Option shall be subject to all
applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.
     16.2 Governing Law. The Plan and all notices hereunder shall be construed
in accordance with and governed by the laws of the state of Wisconsin.

11